BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
JOHN C. SHIRTS, IDAHO STATE BAR NO. 9295
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
801 E. SHERMAN #192
POCATELLO, IDAHO 83201
TELEPHONE: (208) 478-4166
FACSIMILE: (208) 478-4175




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                                   Case No. 19-cr-218-E-DCN
                Plaintiff,
                                                   MOTION TO DISMISS
        vs.                                        WITH PREJUDICE

 JOHN WELHAN,

                Defendant.



       The United States of America, by and through Bart M. Davis, United States Attorney,

and the undersigned Assistant United States Attorney for the District of Idaho, moves the Court

for its order dismissing the Indictment with prejudice for the reason that the defendant is

deceased. The government therefore requests that the Court dismiss this case with prejudice.




MOTION TO DISMISS WITH PREJUDICE - 1
       Respectfully submitted this 13th day of January, 2020.

                                                 BART M. DAVIS
                                                 UNITED STATES ATTORNEY
                                                 By:


                                                 /s/ John C. Shirts
                                                 JOHN C. SHIRTS
                                                 Assistant United States Attorney




       I HEREBY CERTIFY that on January 13, 2020, the foregoing MOTION TO DISMISS

WITH PREJUDICE was electronically filed with the Clerk of the Court using the CM/ECF

system which sent a Notice of Electronic Filing to the following person(s) by:

 David Parmenter                                        United States Mail, postage prepaid
 parlaw@gmail.com                                       fax
                                                        ECF filing
                                                        email




                                                          /s/ Janet Widdison
                                                          Janet Widdison
                                                          Legal Assistant




MOTION TO DISMISS WITH PREJUDICE - 2
